DocuSign Envelope ID: 727D39F8-E7AA-46C8-8891-549D34D9B40E
                       Case 5:18-cv-00858-G Document 716-1 Filed 08/03/20 Page 1 of 2




                                       STATEMENT OF JUAN ANGEL ELICERIO

                      1.     On July 28, 2020, during the day, there was elevated activity off right-of-way

            (“ROW”) from Sandy Creek Farms. I could not see what they were doing other than adjusting

            their cameras around the Sandy Creek Farms 8” water line area.

                      2.     An individual who appeared to be Nate Laps with CLC was also off ROW operating

            the same white drone seen to be flown by Mr. Laps in the past.

                      3.     Between 4:00 p.m. and 5:00 p.m. my crew noticed water seeping out of ground in

            the location where the Sandy Creek Farms 8” water line crosses the ROW. No work had been

            completed overtop this water line without the use of protection matting.

                      4.     We traveled up ROW to investigate if the landowners’ booster pump was running.

            It could be heard running from ROW. We did not observe any active irrigation from the Sandy

            Creek Farms pivots that would explain the running of the pump.

                      5.     At approximately 7:30 p.m. Grady County Sheriff’s Officer Peek came out to take

            statements on the day’s events. Midship’s Reed and his two inspectors and Strike’s two employees

            remained onsite to provide statements. As I was leaving the ROW, Steve Barrington hollered at

            me to stop my truck. Steve approached my truck and a confrontation ensued.

                      6.     After I left Steve, I called my guys to check on them and they told me that Steve

            was down there with them yelling and screaming at the officer. Steve Barrington was extremely

            agitated and aggressive.

                      7.     Between 10:00 p.m. and 11:00 p.m., it was communicated to me that Deputy Peek

            was recommending I request a protective order against the landowner due to threatening comments

            he made to the officer earlier in evening.
DocuSign Envelope ID: 727D39F8-E7AA-46C8-8891-549D34D9B40E
                       Case 5:18-cv-00858-G Document 716-1 Filed 08/03/20 Page 2 of 2




                     I declare under penalty of perjury that the foregoing is true and correct.


                                                                   __________________________
                                                                   Juan Angel Elicerio




                                                               2
